The circuit court found as a matter of fact that from April 1 to October 17, 1939, Southwestern Distilled Products, Incorporated, sold 275, 315.19 proof gallons of alcoholic and spirituous liquors.
Deliveries were from a place maintained at Sulphur Springs, and the sales ". . . were at wholesale and retail to buyers holding no legal permits to handle such liquors in any manner in Arkansas."
Section 1 of Act 393 of 1939 imposes taxes aggregating $1.12 per gallon on liquor sold or offered for sale in the state. In each instance the separate taxes mentioned are declared to be due on the sales indicated.
As shown by the majority opinion, a tax of five cents per gallon is payable by rectifiers, who may dispose of their wares only by selling to another rectifier, by selling to a wholesaler, or by selling for export.
James Cole, manager of the so-called rectifying company, testified that, after April, sales increased ". . . from 600 to 700 cases [of three gallons each] per day." He also testified that the profit was ". . . about $1.25 a case." If the average between 600 and 700 cases should be accepted as the correct figures — that is, 650 cases — the daily "take" as profit was $812.50 at that time.
There was no rectifying plant at Sulphur Springs. The entire set-up was dummy for the patent purpose of engaging in the bootlegging business in response to Oklahoma and Kansas thirst.
Automobiles and trucks utilized the roads and competed for parking space where a group of employes — some of whom were hoodlums with a machine gun and pistols — waited upon the "trade."
The only inference to draw from testimony (and this court does not seem to be in disagreement as to the facts) is that fraudulent orders were presented, and that Cole and his associates had full knowledge of the evasive tactics. Automobiles carried duplicate license plates to deceive any diligent officer who might have a curiosity regarding the "business" in hand. After eight *Page 538 
months, machinery suitable for use in rectifying liquors was acquired at a cost of $619. Defiance of law and disregard of decency became open, flagrant, notorious.
I cannot read the record and come to any conclusion other than that the enterprise was conceived and perpetuated as a gigantic fraud — a masterpiece of business engineering from the time bids were made for illegal business by way of motive conduits to Oklahoma and Kansas until Prosecuting Attorney John K. Butt and Circuit Judge J. W. Trimble courageously concluded that the farcical transactions should end. It appears certain to me that the state was corruptly circumvented in the enforcement of its laws by pretexts but thinly veiled.
To say that anyone connected with the distilling company believed the rum-runners from Texas were citizens of that state, or, if they were, that the liquor sold at wholesale at Sulphur Springs was intended for use of the camouflaged customers, is to plead guilty to reasoning seldom accepted by a judicial tribunal.
In less than seven months approximately a million dollars worth of whiskey was put in trucks and automobiles at Sulphur Springs. Manager Cole (in respect of whose finesse Pendergrast of Kansas City fame would be envious) is authority for the statement that ". . . the sales were made in Benton county."
A rectifier may sell at wholesale. That is exactly what Southwestern did. Act 393 requires (let it be repeated) that a tax of $1.12 be paid for every gallon sold or offered for sale in this state. The majority opinion holds, in effect, that Southwestern could not engage in the bootlegging business if it were required to pay the state tax; that "customers" would purchase in other states, and that Arkansas would lose the revenue. What revenue? may we ask. An answer is that this income about which so much has been said is five cents a gallon — the equivalent of $14,000 for about 4,404,040 drunks, assuming half a pint for each jag.
It is true, of course, that courts do not make the laws. But when the manager of a distilling company admits from the witness stand that he sold more than two hundred *Page 539 
and seventy-five thousand gallons of liquor in Benton county, and when size of the sales shows conclusively that the transactions were at wholesale, and when the law permits a rectifier to sell at wholesale and assesses a tax of $1.12 per gallon, how can it be said that the general assembly did not intend the tax should be paid?
Southwestern is now free to proceed with its immoral intercourse with the underworld. The state taxing agencies are impotent to interfere. Legislative "intent," we are told, was not to molest these purveyors of corruption and dealers in vice: it would be "technical" to say that Act 393, in assessing a levy of $1.12 per gallon on all liquors sold in this state, included the contraband in question.
Emphatically, I do not subscribe to such doctrine; nor should the law be construed so as to defeat its own ends.
MR. JUSTICE HUMPHREYS and MR. JUSTICE HOLT concur in this dissent.